Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22,1,27,29,11-12,14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2014/0274011 A1 to Jain et al.
As to claim 22, Jain discloses An apparatus for wireless communication at a user equipment (UE), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (Figs. 5, 13 and 6 and paragraphs 45-58, disclosing UE with components, including processor 520, processing module 530, memory 582, controller 580, and components in Fig. 6, teaching the above): 
receive, from a base station, a control message indicating a resource configuration for uplink and downlink transmissions (Figs. 5 and 6 and paragraphs 45-58, Figs. 10-13 and paragraphs 70, disclosing a UE receiving from the eNB “PHY parameters”, which may include “uplink downlink configuration”; see paragraphs 32-34, disclosing that the TDD UL DL configuration is an embodiment of “resource configuration for uplink and downlink transmissions”) ; and 
determine an uplink buffer threshold for a modem buffer of the UE based at least in part on the resource configuration (Figs. 5 and 6 and paragraphs 45-58, Figs. 10-13 and paragraphs 70, disclosing a UE receiving from the eNB “PHY parameters”, which may include “uplink downlink configuration”, which according to paragraphs 32-34, are TDD UL DL configurations that are embodiments of “resource configuration for uplink and downlink transmissions”; where such PHY parameters are used to determine “watermarks 1/2/3” for “data buffers 630a/b/c”, each watermark 1/2/3 disclosing “uplink buffer threshold for a modem buffer of the UE [see Fig. 10, disclosing that the steps take place via the “PHY/modem processor at UE”]).
As to claims 1, 27 and 29, please see rejection for claim 22.
As to claim 11, Jain discloses the apparatus as in the parent claim 1. 
Jain further discloses further comprising: transmitting a disable command to a host of the UE requesting that the host stop forwarding uplink data to the modem buffer, pausing read or write operations at the modem buffer, or both, based at least in part on an amount of uplink data stored in the modem buffer satisfying the uplink buffer threshold. (Figs. 5 and 6 and paragraphs 45-58, Figs. 10-13 and paragraphs 70, disclosing a UE determining “watermarks 1/2/3” for “data buffers 630a/b/c”, each watermark 1/2/3 disclosing “uplink buffer threshold for a modem buffer of the UE [see Fig. 10, disclosing that the steps take place via the “PHY/modem processor at UE”], based on PHY parameters that may include TDD UL DL configurations, where 574 discloses “host”, and the UE “may not accept data from applications 574when the amount of data in a given data buffer 630 exceeds the high watermark”, teaching this limitation)
As to claim 12, Jain discloses the apparatus as in the parent claim 1. 
Jain further discloses further comprising: transmitting an enable command to a host of the UE requesting that the host forward uplink data to the modem buffer for transmission based at least in part on an amount of uplink data stored in the modem buffer failing to satisfy the uplink buffer threshold. (Figs. 5 and 6 and paragraphs 45-58, Figs. 10-13 and paragraphs 70, disclosing a UE determining “watermarks 1/2/3” for “data buffers 630a/b/c”, each watermark 1/2/3 disclosing “uplink buffer threshold for a modem buffer of the UE [see Fig. 10, disclosing that the steps take place via the “PHY/modem processor at UE”], based on PHY parameters that may include TDD UL DL configurations, where 574 discloses “host”, and the UE “may start accepting data from applications 574 when the amount of data in the given data buffer 630 falls below the low watermark”, teaching this limitation)
As to claim 14, Jain discloses the apparatus as in the parent claim 1. 
Jain further discloses wherein determining the uplink buffer threshold further comprises: determining the uplink buffer threshold based at least in part on a memory size of the modem buffer. (Figs. 5 and 6 and paragraphs 45-58, Figs. 10-13 and paragraphs 70, disclosing a UE determining “watermarks 1/2/3” for “data buffers 630a/b/c”, each watermark 1/2/3 disclosing “uplink buffer threshold for a modem buffer of the UE [see Fig. 10, disclosing that the steps take place via the “PHY/modem processor at UE”], based on PHY parameters that may include TDD UL DL configurations, where 574 discloses “host”; see paragraph 53)
As to claim 15, Jain discloses the apparatus as in the parent claim 1. 
Jain further discloses wherein determining the uplink buffer threshold further comprises: determining the uplink buffer threshold based at least in part on a throughput, a priority, or a latency, or any combination thereof, associated with uplink transmissions, downlink transmissions, or both, wherein at least one of the throughput, the priority, or the latency is indicated in the resource configuration or via a host of the UE. (Figs. 5 and 6 and paragraphs 45-58, Figs. 10-13 and paragraphs 70, disclosing a UE determining “watermarks 1/2/3” for “data buffers 630a/b/c”, each watermark 1/2/3 disclosing “uplink buffer threshold for a modem buffer of the UE [see Fig. 10, disclosing that the steps take place via the “PHY/modem processor at UE”], based on PHY parameters that may include TDD UL DL configurations; paragraph 33: TDD UL DL configuration “has an impact on … throughput on the uplink”).
As to claim 16, Jain discloses the apparatus as in the parent claim 1. 
Jain further discloses wherein determining the uplink buffer threshold further comprises: determining the uplink buffer threshold based at least in part on an uplink application data throughput, a downlink application data throughput, or both, for an application of the UE. (Figs. 5 and 6 and paragraphs 45-58, Figs. 10-13 and paragraphs 70, disclosing a UE determining “watermarks 1/2/3” for “data buffers 630a/b/c”, each watermark 1/2/3 disclosing “uplink buffer threshold for a modem buffer of the UE [see Fig. 10, disclosing that the steps take place via the “PHY/modem processor at UE”], based on PHY parameters that may include TDD UL DL configurations; paragraph 33: TDD UL DL configuration “has an impact on … throughput on the uplink” and paragraph 52)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5,13,23-26,28,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0274011 A1 to Jain et al., in view of U.S. Patent Publication No. 2018/0146391 A1 to Bergquist et al.
As to claim 2, Jain discloses the apparatus as in the parent claim 1. 
Jain does not appear to explicitly disclose further comprising: transmitting, to the base station, a feedback request message requesting that the base station provide feedback for at least one previously transmitted uplink packet based at least in part on a comparison of an amount of previously transmitted uplink data and scheduled uplink data stored in the modem buffer relative to the uplink buffer threshold.
Bergquist discloses further comprising: transmitting, to the base station, a feedback request message requesting that the base station provide feedback for at least one previously transmitted uplink packet (paragraphs 2-15, Figs. 2, 4, teaching that the sending transmitter, e.g., a UE, can send a “poll” to the base station receiver, to “command the data receiving node to send a status report as feedback indicating whether transmitted data has been properly received”, whether the frequency of sending such polls can be changed/shorted based on triggering events) based at least in part on a comparison of an amount of previously transmitted uplink data and scheduled uplink data stored in the modem buffer relative to the uplink buffer threshold (paragraph 44, wherein such triggering events may be “when the data transmitting node detects that the amount of pending data to be transmitted exceeds a certain data amount threshold”, in which case the polling frequency will be changed, meaning that new polls will be sent during new time intervals/points).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Bergquist’s teachings, in conjunction with and/or to modify Jain’s teachings, to reject this claim, by observing that the thresholds disclosed in Jain may be utilized in the way data thresholds are utilized in Bergquist to change the polling frequency. Both references are in the same field of endeavor with regard to flow control and management. The suggestion or motivation would have been to provide an improved method of utilizing thresholds in flow control and management (Jain, paragraphs 1-10, Fig. 6; Bergquist, paragraphs 1-15 .  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 3, Jain and Bergquist teach the apparatus as in the parent claim 2. 
Jain does not appear to explicitly disclose wherein transmitting the feedback request message comprises: transmitting the feedback request message in accordance with a feedback request rate that is adjusted based at least in part on the amount of previously transmitted uplink data and scheduled uplink data satisfying the uplink buffer threshold, wherein the adjusted feedback request rate is different from an initial feedback request rate configured by radio resource control (RRC) signaling.
Bergquist discloses wherein transmitting the feedback request message comprises: transmitting the feedback request message in accordance with a feedback request rate that is adjusted (paragraphs 2-15, Figs. 2, 4, teaching that the sending transmitter, e.g., a UE, can send a “poll” to the base station receiver, to “command the data receiving node to send a status report as feedback indicating whether transmitted data has been properly received”, whether the frequency of sending such polls can be changed/shorted based on triggering events) based at least in part on the amount of previously transmitted uplink data and scheduled uplink data satisfying the uplink buffer threshold, wherein the adjusted feedback request rate is different from an initial feedback request rate configured by radio resource control (RRC) signaling. (paragraph 44, wherein such triggering events may be “when the data transmitting node detects that the amount of pending data to be transmitted exceeds a certain data amount threshold”, in which case the polling frequency will be changed, meaning that new polls will be sent during new time intervals/points; paragraphs 36,64: RRC signaling).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Bergquist’s teachings, in conjunction with and/or to modify Jain’s teachings, to reject this claim, by observing that the thresholds disclosed in Jain may be utilized in the way data thresholds are utilized in Bergquist to change the polling frequency. Both references are in the same field of endeavor with regard to flow control and management. The suggestion or motivation would have been to provide an improved method of utilizing thresholds in flow control and management (Jain, paragraphs 1-10, Fig. 6; Bergquist, paragraphs 1-15 .  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 4, Jain and Bergquist teach the apparatus as in the parent claim 3. 
Jain does not appear to explicitly disclose further comprising: transmitting a plurality of feedback request messages in accordance with the adjusted feedback request rate, the plurality of feedback request messages comprising the feedback request message.
Bergquist discloses further comprising: transmitting a plurality of feedback request messages in accordance with the adjusted feedback request rate, the plurality of feedback request messages comprising the feedback request message. (paragraphs 2-15, Figs. 2, 4, teaching that the sending transmitter, e.g., a UE, can send a “poll” to the base station receiver, to “command the data receiving node to send a status report as feedback indicating whether transmitted data has been properly received”, whether the frequency of sending such polls can be changed/shorted based on triggering events; paragraph 44, wherein such triggering events may be “when the data transmitting node detects that the amount of pending data to be transmitted exceeds a certain data amount threshold”, in which case the polling frequency will be changed, meaning that new polls will be sent during new time intervals/points).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Bergquist’s teachings, in conjunction with and/or to modify Jain’s teachings, to reject this claim, by observing that the thresholds disclosed in Jain may be utilized in the way data thresholds are utilized in Bergquist to change the polling frequency. Both references are in the same field of endeavor with regard to flow control and management. The suggestion or motivation would have been to provide an improved method of utilizing thresholds in flow control and management (Jain, paragraphs 1-10, Fig. 6; Bergquist, paragraphs 1-15 .  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 5, Jain and Bergquist teach the apparatus as in the parent claim 4. 
Jain does not appear to explicitly disclose further comprising: receiving, in accordance with the adjusted feedback request rate, a plurality of feedback response messages corresponding to the plurality of feedback request messages.
Bergquist discloses further comprising: receiving, in accordance with the adjusted feedback request rate, a plurality of feedback response messages corresponding to the plurality of feedback request messages. (paragraphs 2-15, Figs. 2, 4, teaching that the sending transmitter, e.g., a UE, can send a “poll” to the base station receiver, to “command the data receiving node to send a status report as feedback indicating whether transmitted data has been properly received”, whether the frequency of sending such polls can be changed/shorted based on triggering events; paragraph 44, wherein such triggering events may be “when the data transmitting node detects that the amount of pending data to be transmitted exceeds a certain data amount threshold”, in which case the polling frequency will be changed, meaning that new polls will be sent during new time intervals/points).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Bergquist’s teachings, in conjunction with and/or to modify Jain’s teachings, to reject this claim, by observing that the thresholds disclosed in Jain may be utilized in the way data thresholds are utilized in Bergquist to change the polling frequency. Both references are in the same field of endeavor with regard to flow control and management. The suggestion or motivation would have been to provide an improved method of utilizing thresholds in flow control and management (Jain, paragraphs 1-10, Fig. 6; Bergquist, paragraphs 1-15 .  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 13, Jain discloses the apparatus as in the parent claim 12. 
Jain does not appear to explicitly disclose further comprising: adjusting a feedback request rate based at least in part on the amount of uplink data stored in the modem buffer failing to satisfy the uplink buffer threshold.
Bergquist discloses further comprising: adjusting a feedback request rate based at least in part on the amount of uplink data stored in the modem buffer failing to satisfy the uplink buffer threshold. (paragraphs 2-15, Figs. 2, 4, teaching that the sending transmitter, e.g., a UE, can send a “poll” to the base station receiver, to “command the data receiving node to send a status report as feedback indicating whether transmitted data has been properly received”, whether the frequency of sending such polls can be changed/shorted based on triggering events; paragraph 44, wherein such triggering events may be “when the transmit buffer in node 302 is empty”, in which case the polling frequency will be changed, meaning that new polls will be sent during new time intervals/points).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Bergquist’s teachings, in conjunction with and/or to modify Jain’s teachings, to reject this claim, by observing that the thresholds disclosed in Jain may be utilized in the way data thresholds are utilized in Bergquist to change the polling frequency. Both references are in the same field of endeavor with regard to flow control and management. The suggestion or motivation would have been to provide an improved method of utilizing thresholds in flow control and management (Jain, paragraphs 1-10, Fig. 6; Bergquist, paragraphs 1-15 .  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 23-26, see rejection for claims 2-5, in the same order.
AS to claims 28, 30, see rejection for claim 2.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0274011 A1 to Jain et al., in view of U.S. Patent Publication No. 2018/0367463 A1 to Jose et al.
As to claim 6, Jain discloses the apparatus as in the parent claim 1. 
Jain does not appear to explicitly disclose further comprising: retransmitting at least one previously transmitted uplink packet, prior to receiving a feedback response message corresponding to a feedback request message requesting that the base station provide feedback for the at least one previously transmitted uplink packet, wherein a copy of the at least one previously transmitted uplink packet is stored in the modem buffer.
Jose discloses further comprising: retransmitting at least one previously transmitted uplink packet, prior to receiving a feedback response message corresponding to a feedback request message requesting that the base station provide feedback for the at least one previously transmitted uplink packet, wherein a copy of the at least one previously transmitted uplink packet is stored in the modem buffer. (paragraphs 31, 50, disclosing generating and retransmitting a duplicate of a first data packet for which “no ACK is received”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Jose’s teachings, in conjunction with and/or to modify Jain’s teachings, to reject this claim, by incorporating the retransmission methods disclosed in Jose in the flow control method disclosed in Jain. Both references are in the same field of endeavor with regard to flow control and management. The suggestion or motivation would have been to provide an improved method of utilizing packet control methods in flow control and management (Jain, paragraphs 1-10, Fig. 6; Jose, paragraphs 1-12) .  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 7, Jain and Jose teach the apparatus as in the parent claim 6. 
Jain does not appear to explicitly disclose wherein retransmitting the at least one previously transmitted uplink packet comprises: retransmitting the at least one previously transmitted uplink packet via one or more radio bearers.
Jose discloses wherein retransmitting the at least one previously transmitted uplink packet comprises: retransmitting the at least one previously transmitted uplink packet via one or more radio bearers. (paragraphs 31, 50, disclosing generating and retransmitting a duplicate of a first data packet for which “no ACK is received”; paragraphs 23, 26: radio bearers RBs )
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Jose’s teachings, in conjunction with and/or to modify Jain’s teachings, to reject this claim, by incorporating the retransmission methods disclosed in Jose in the flow control method disclosed in Jain. Both references are in the same field of endeavor with regard to flow control and management. The suggestion or motivation would have been to provide an improved method of utilizing packet control methods in flow control and management (Jain, paragraphs 1-10, Fig. 6; Jose, paragraphs 1-12) .  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 8, Jain and Jose teach the apparatus as in the parent claim 6. 
Jain does not appear to explicitly disclose wherein retransmitting the at least one previously transmitted uplink packet comprises: retransmitting the at least one previously transmitted uplink packet during a transmission window.
Jose discloses wherein retransmitting the at least one previously transmitted uplink packet comprises: retransmitting the at least one previously transmitted uplink packet during a transmission window. (paragraphs 31, 50, disclosing generating and retransmitting a duplicate of a first data packet for which “no ACK is received”; paragraphs 33-34: sliding window )
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Jose’s teachings, in conjunction with and/or to modify Jain’s teachings, to reject this claim, by incorporating the retransmission methods disclosed in Jose in the flow control method disclosed in Jain. Both references are in the same field of endeavor with regard to flow control and management. The suggestion or motivation would have been to provide an improved method of utilizing packet control methods in flow control and management (Jain, paragraphs 1-10, Fig. 6; Jose, paragraphs 1-12) .  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 9, Jain and Jose teach the apparatus as in the parent claim 8. 
Jain does not appear to explicitly disclose storing a copy of each packet of the at least one previously transmitted uplink packet transmitted during the transmission window.
Jose discloses storing a copy of each packet of the at least one previously transmitted uplink packet transmitted during the transmission window. (paragraphs 31, 50, disclosing generating and retransmitting a duplicate of a first data packet for which “no ACK is received”; paragraphs 33-34: sliding window )
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Jose’s teachings, in conjunction with and/or to modify Jain’s teachings, to reject this claim, by incorporating the retransmission methods disclosed in Jose in the flow control method disclosed in Jain. Both references are in the same field of endeavor with regard to flow control and management. The suggestion or motivation would have been to provide an improved method of utilizing packet control methods in flow control and management (Jain, paragraphs 1-10, Fig. 6; Jose, paragraphs 1-12) .  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 10, Jain and Jose teach the apparatus as in the parent claim 6. 
Jain does not appear to explicitly disclose further comprising: receiving a feedback response message corresponding to the at least one previously transmitted uplink packet; and removing the at least one previously transmitted uplink packet from the modem buffer based at least in part on the feedback response message.
Jose discloses further comprising: receiving a feedback response message corresponding to the at least one previously transmitted uplink packet; and removing the at least one previously transmitted uplink packet from the modem buffer based at least in part on the feedback response message. (paragraphs 31, 50, disclosing generating and retransmitting a duplicate of a first data packet for which “no ACK is received”; paragraphs 33-34: sliding window implemented to discard packets that have been acked )
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Jose’s teachings, in conjunction with and/or to modify Jain’s teachings, to reject this claim, by incorporating the retransmission methods disclosed in Jose in the flow control method disclosed in Jain. Both references are in the same field of endeavor with regard to flow control and management. The suggestion or motivation would have been to provide an improved method of utilizing packet control methods in flow control and management (Jain, paragraphs 1-10, Fig. 6; Jose, paragraphs 1-12) .  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0274011 A1 to Jain et al., in view of U.S. Patent Publication No. 2020/0077462 A1 to Shi et al.
As to claim 21, Jain discloses the apparatus as in the parent claim 1. 
Jain does not appear to explicitly disclose further comprising: transmitting a reestablishment request for a cell group based at least in part on an amount of previously transmitted uplink data and scheduled uplink data stored in the modem buffer failing to satisfy the uplink buffer threshold.
Shi discloses further comprising: transmitting a reestablishment request for a cell group based at least in part on an amount of previously transmitted uplink data and scheduled uplink data stored in the modem buffer failing to satisfy the uplink buffer threshold. (paragraph 13, disclosing reestablishing the IP connection if the uplink cache queue is less than a threshold)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Shi’s teachings, in conjunction with and/or to modify Jain’s teachings, to reject this claim, by observing that the queue thresholds disclosed in Jain may be utilized in the way data thresholds are utilized in Shi for reestablishing connections. Both references are in the same field of endeavor with regard to flow control and management. The suggestion or motivation would have been to provide an improved method of utilizing thresholds in flow control and management (Jain, paragraphs 1-10, Fig. 6; Shi, paragraphs 1-35).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Claim(s) 17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0274011 A1 to Jain et al., in view of U.S. Patent Publication No. 2014/0286316 A1 to Park et al.
As to claim 17, Jain discloses the apparatus as in the parent claim 1. 
Jain does not appear to explicitly disclose further comprising: transmitting a release command for a first cell group based at least in part on an amount of previously transmitted uplink data and scheduled uplink data stored in the modem buffer satisfying the uplink buffer threshold.
Park discloses further comprising: transmitting a release command for a first cell group based at least in part on an amount of previously transmitted uplink data and scheduled uplink data stored in the modem buffer satisfying the uplink buffer threshold. (paragraph 110: if “amount of buffered data exceeds a pre-determined threshold, the data transceiver 112 .. releases the connection to a previous communication network …”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Park’s teachings, in conjunction with and/or to modify Jain’s teachings, to reject this claim, by observing that the queue thresholds disclosed in Jain may be utilized in the way data thresholds are utilized in Park for releasing/reestablishing connections. Both references are in the same field of endeavor with regard to flow control and management. The suggestion or motivation would have been to provide an improved method of utilizing thresholds in flow control and management (Jain, paragraphs 1-10, Fig. 6; Park, paragraphs 1-41).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 18, Jain and Park teach the apparatus as in the parent claim 17. 
Jain does not appear to explicitly disclose retransmitting, via a second cell group, a first uplink packet of at least one previously transmitted uplink packet that was previously transmitted via the first cell group 4 based at least in part on the release command.
Park discloses retransmitting, via a second cell group, a first uplink packet of at least one previously transmitted uplink packet that was previously transmitted via the first cell group based at least in part on the release command. (paragraph 114 and Figs. 11,12, disclosing transmitting a data segment 821 through two different network interfaces, where paragraph 110 teaches that one interface would have been released).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Park’s teachings, in conjunction with and/or to modify Jain’s teachings, to reject this claim, by observing that the queue thresholds disclosed in Jain may be utilized in the way data thresholds are utilized in Park for releasing/reestablishing connections. Both references are in the same field of endeavor with regard to flow control and management. The suggestion or motivation would have been to provide an improved method of utilizing thresholds in flow control and management (Jain, paragraphs 1-10, Fig. 6; Park, paragraphs 1-41).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Claim(s) 19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0274011 A1 to Jain et al., in view of U.S. Patent Publication No. 20050078651 A1 to Lee et al.
As to claim 19, Jain discloses the apparatus as in the parent claim 1. 
Jain does not appear to explicitly disclose further comprising: transmitting a first measurement result for a first cell group that comprises an adjustment to a second measurement result for the first cell group based at least in part on an amount of previously transmitted uplink data and scheduled uplink data stored in the modem buffer satisfying the uplink buffer threshold.
Lee discloses further comprising: transmitting a first measurement result for a first cell group that comprises an adjustment to a second measurement result for the first cell group based at least in part on an amount of previously transmitted uplink data and scheduled uplink data stored in the modem buffer satisfying the uplink buffer threshold. (paragraphs 96-99, Fig. 13, 1302 data amount >= THRES.buffer? -> 1306 transmit buffer status information and CSI)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Lee’s teachings, in conjunction with and/or to modify Jain’s teachings, to reject this claim, by observing that the queue thresholds disclosed in Jain may be utilized in the way data thresholds are utilized in Lee for implementing transmission and management of CSIs. Both references are in the same field of endeavor with regard to flow control and management. The suggestion or motivation would have been to provide an improved method of utilizing thresholds in flow control and management (Jain, paragraphs 1-10, Fig. 6; Lee, paragraphs 1-24).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 20, Jain discloses the apparatus as in the parent claim 1. 
Jain does not appear to explicitly disclose transmitting an unmodified measurement result for a first cell group based at least in part on an amount of previously transmitted uplink data and scheduled uplink data stored in the modem buffer failing to satisfy the uplink buffer threshold.
Lee discloses transmitting an unmodified measurement result for a first cell group based at least in part on an amount of previously transmitted uplink data and scheduled uplink data stored in the modem buffer failing to satisfy the uplink buffer threshold. (paragraphs 96-99, Fig. 13, 1312 > 1314 > 1316 > 1318 > 1320)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Lee’s teachings, in conjunction with and/or to modify Jain’s teachings, to reject this claim, by observing that the queue thresholds disclosed in Jain may be utilized in the way data thresholds are utilized in Lee for implementing transmission and management of CSIs. Both references are in the same field of endeavor with regard to flow control and management. The suggestion or motivation would have been to provide an improved method of utilizing thresholds in flow control and management (Jain, paragraphs 1-10, Fig. 6; Lee, paragraphs 1-24).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/               Primary Examiner, Art Unit 2463